DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                      RICHARD CLYDE ALTHOUSE,
                              Appellant,

                                      v.

                      CITY OF WEST PALM BEACH,
                               Appellee.

                                 No. 4D22-21

                             [October 13, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502021CA009746.

   Richard Clyde Althouse, Sebring, pro se.

   Anthony M. Stella, Assistant City Attorney II, Office of the City Attorney,
City of West Palm Beach, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                            *          *          *

    Not final until disposition of timely filed motion for rehearing.